UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 3, 2010 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes[]No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 6, 2010 Common Stock, no par value 12,993,455 Exhibit index is on Page 33 Total number of pages: 34 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Removed and Reserved 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signature 34 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended July 3, 2010 June 27, 2009 Net sales $ 23,155 $ 13,555 Cost of sales 9,961 6,425 Gross profit 13,194 7,130 Research and development 3,511 4,005 Selling, general and administrative 3,311 2,790 Total operating expenses 6,822 6,795 Income from operations 6,372 335 Interest income 203 337 Other (expense) income, net (292 ) 449 Income before provision for income taxes 6,283 1,121 Provision for income taxes 2,175 216 Net income $ 4,108 $ 905 Net income per share Basic $ 0.32 $ 0.07 Diluted $ 0.32 $ 0.07 Shares used in per share computation: Basic 12,957 12,884 Diluted 13,037 12,965 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) July 3, 2010 April 3, 2010 ASSETS Current Assets: Cash and cash equivalents $ 12,917 $ 10,153 Short-term investments 100,842 76,860 Trade accounts receivable, net 12,245 10,786 Inventories 16,534 15,450 Prepaid expenses and other current assets 2,054 3,726 Prepaid income taxes 2,462 2,456 Deferred income taxes 7,978 8,162 Total current assets 155,032 127,593 Long-term investments 46,171 65,000 Property, plant and equipment, net 6,797 6,791 Other assets 524 580 Deferred income taxes 4,816 5,254 Total assets $ 213,340 $ 205,218 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ 4,827 $ 3,748 Accrued salaries and employee benefits 11,117 11,430 Other accrued liabilities 1,156 1,167 Deferred revenue 4,329 3,962 Income taxes payable 184 15 Total current liabilities 21,613 20,322 Income taxes payable, noncurrent 5,104 4,520 Total liabilities 26,717 24,842 Commitments and contingencies (Note 9) Shareholders’ equity: Preferred stock, no par value 10,000 shares authorized, none outstanding - - Common stock, no par value 30,000 shares authorized; issued and outstanding 12,982 shares and 12,944shares 65,872 64,296 Accumulated other comprehensive loss (2,003 ) (2,566 ) Retained earnings 122,754 118,646 Total shareholders' equity 186,623 180,376 Total liabilities and shareholders' equity $ 213,340 $ 205,218 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Three Months Ended July 3, 2010 June 27, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 4,108 $ 905 Non-cash adjustments to net income: Depreciation and amortization 565 665 Provision for doubtful accounts and sales returns 96 5 Provision for excess and obsolete inventories 252 1,468 Deferred income taxes 263 (20 ) Stock-based compensation 759 820 Tax benefit related to stock-based compensation plans 20 20 Excess tax benefit related to stock-based compensation (3 ) (4 ) Unrealized loss (gain) from short-term investments, categorized as trading 323 (455 ) Loss on disposal of property, plant and equipment - 4 Changes in operating assets and liabilities: Trade accounts receivable (1,578 ) 593 Inventories (1,336 ) (2,413 ) Prepaid expenses and other assets 1,751 (273 ) Prepaid income taxes (6 ) Trade accounts payable and accrued expenses 713 1,261 Deferred revenue 367 138 Income taxes payable 753 (1,243 ) Net cash provided by operating activities 7,047 1,471 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment, net (529 ) (105 ) Purchases of investments (56,223 ) (14,989 ) Sales of investments 4,904 2,818 Maturities of investments 46,765 5,550 Net cash used in investing activities (5,083 ) (6,726 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan 797 360 Excess tax benefit related to stock-based compensation 3 4 Net cash provided by financing activities 800 364 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 2,764 (4,891 ) CASH AND CASH EQUIVALENTS: Beginning of period 10,153 24,244 End of period $ 12,917 $ 19,353 Supplemental cash flow disclosures: Income taxes paid, net of refunds $ 316 $ 1,989 Supplemental disclosure of non-cash activities: Additions to property, plant and equipment included in accounts payable and accrued expenses $ 42 $ 18 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. and its subsidiary have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company’s management, of normal recurring nature and necessary to state fairly the statements of financial position as of July 3, 2010 and April 3, 2010, results of operations for the three months ended July 3, 2010 and June 27, 2009, and cash flows for the three months ended July 3, 2010 and June 27, 2009.The April 3, 2010 balance sheet was derived from the audited financial statements included in the fiscal 2010 Annual Report on Form 10-K, but does not include all disclosures required by GAAP in the United States of America.All significant intercompany transactions and balances have been eliminated. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in these financial statements have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading.These financial statements should be read in conjunction with the audited consolidated financial statements of Supertex, Inc. for the fiscal year ended April 3, 2010, which were included in the fiscal 2010 Annual Report on Form 10-K. The preparation of financial statements in conformity with GAAP in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and such differences may be material to the financial statements. The results of operations for the three months ended July 3, 2010 are not necessarily indicative of the results to be expected for any future periods. The Company reports on a fiscal year basis and it operates and reports based on quarterly periods ending on the Saturday nearest the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of the fiscal year.Fiscal 2011 will be a 52-week year.The three months ended July 3, 2010 and June 27, 2009, both consist of thirteen weeks. Reclassification For presentation purposes, certain prior period amounts have been reclassified to conform to the reporting in the current period financial statements. These reclassifications do not affect the Company’s net income or shareholders’ equity. Recent Accounting Pronouncements In January 2010, FASB issued an update to the authoritative guidance on Improving Disclosures about Fair Value Measurements.This update requires disclosure as follows:1) A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons of transfers.2) In the reconciliation for fair value measurements using significant unobservable inputs (level 3), a reporting entity should present separately information about purchases, sales issuances, and settlements (that is, on a gross basis rather than as one net number).In addition, this update clarifies existing disclosures as follows: 1) A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities within a line item in the statement of financial position.A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities.2) A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3.This update was effective for interim and annual reporting periods beginning after December 15, 2009 (fiscal quarter ended April 3, 2010), except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years (fiscal year beginning on April 4, 2010).The adoption of the guidance did not have a material effect on the Company’s Consolidated Financial Statements. 6 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) In April 2010, the FASB has issued an amendment on guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions.Revenue can be recognized when a milestone is achieved which occurs when all substantive criteria of the milestone have been met in their entirety. Then, the following disclosures are required in the notes to financial statements: a. A description of the overall arrangement. b. A description of each milestone and related contingent consideration. c. A determination of whether each milestone is considered substantive. d. The factors that the entity considered in determining whether the milestone or milestones are substantive. e. The amount of consideration recognized during the period for the milestone or milestones. This amendment is effective for interim periods on or after June 15, 2010 (fiscal quarter beginning on July 4, 2010).The company is currently assessing the potential effect to its Consolidated Financial Statements in applying this guidance, but does not expect it to have material effect. Note 2 – Fair Value The Company measures its cash equivalents, short-term investments and long-term investments at fair value. Fair value is defined as the price that would be received from selling an asset and paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance. A three-tiered fair value hierarchy has been established as the basis for considering the above assumptions and determining the inputs used in the valuation methodologies in measuring fair values.The three levels of inputs are defined as follows: Level 1 – Unadjusted quoted market prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2 – Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in inactive markets. Level 3 – Valuations based on models where significant inputs are not observable. The unobservable inputs reflect the Company’s own assumptions about the assumptions that market participants would use. 7 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) The Company maximizes the use of observable inputs and minimizes the use of unobservable inputs. If a financial instrument uses input that is significant to the fair value calculation, the instrument will be categorized based upon the lowest level of input that is significant to the fair value calculation.The Company’s financial assets and liabilities measured at fair value on a recurring basis include cash equivalents and investment securities, both short-term and long-term. Included in the Company’s long-term investments are auction rate securities (“ARS”), which are collateralized by student loans. Due to the lack of availability of observable market quotes for the Company’s investment portfolio of these ARS, the fair value was estimated based on a discounted cash flow model and included a discount factor for illiquidity of the ARS market. The assumptions used in the discounted cash flow model include estimates for interest rates, timing and amounts of cash flows, liquidity of the underlying security, expected holding periods, and contractual terms of the security. In light of the current market condition for ARS, the Company developed different scenarios for the significant inputs used in the discounted cash flow model, including but not limited to a liquidity discount of 125 and 150 basis points per year for the current ARS market, and the timing of recovery of the ARS market from three to five years. The estimated fair value of the Company’s ARS ranges from $47,300,000 to $49,100,000. The Company believes this estimated range of fair values of its ARS is appropriate taking into consideration historical ARS market data, the possibility of development of a secondary market for ARS, recent market participant behavior, and public policy implications associated with the student loan based ARS market. The Company concluded that the fair value of its ARS was $48,021,000 as of July 3, 2010 net of a temporary impairment of $3,229,000 to par value. The Company also considered the quality, amount of collateral, and US government guarantee for the ARS and looked to other marketplace transactions and information received from other third party brokers in order to assess whether the fair value based on the discounted cash flow model was reasonable. The valuation of the Company’s investment portfolio is subject to uncertainties that are difficult to predict. Factors that may affect the Company’s valuation include changes to credit ratings of the securities as well as the underlying assets supporting those securities, rates of default of the underlying assets, underlying collateral values, discount rates, counterparty risk and ongoing strength, and quality of market credit and liquidity. Significant inputs to the investment valuations are unobservable in the active markets and therefore the Company’s ARS are classified as Level 3 in the hierarchy. The following tables summarize assets and liabilities measured at fair value on a recurring basis as of July 3, 2010 and April 3, 2010, excluding accrued interest (in thousands): July 3, 2010 Fair value measurements Assets: Level 1 Level 2 Level 3 Total Money market funds $ - $ 5,665 $ - $ 5,665 Municipal bonds - 91,777 - 91,777 Equity mutual funds related to non-qualified deferred compensation plan (“NQDCP”) 7,215 - - 7,215 Short-term investments in ARS - 1,850 - 1,850 Long-term investments in ARS - - 46,171 46,171 Total assets at fair value $ 7,215 $ 99,292 $ 46,171 $ 152,678 Liabilities: Obligation related to NQDCP $ 7,215 $ - $ - $ 7,215 8 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) April 3, 2010 Fair value measurements Assets: Level 1 Level 2 Level 3 Total Money market funds $ - $ 7,341 $ - $ 7,341 Municipal bonds - 69,390 - 69,390 Equity mutual funds related to NQDCP 7,470 - - 7,470 Long-term investments in ARS - - 65,000 65,000 Total assets at fair value $ 7,470 $ 76,731 $ 65,000 $ 149,201 Liabilities: Obligation related to NQDCP $ 7,470 $ - $ - $ 7,470 The following table summarizes the change in fair value of the Company’s level 3 assets (in thousands): Fair value measurements of assets using level 3 inputs Long-term investments in ARS Beginning balance at April 3, 2010 $ 65,000 Redemption of investments in ARS (17,950 ) Reclassification from level 3 to level 2 assets (1,850 ) Unrealized gain recorded in "Accumulated other comprehensive loss" 971 Ending balance at July 3, 2010 $ 46,171 During the three months ended July 3, 2010, the Company received $17,950,000 relating to ARS redeemed at par value.Subsequent to July 3, 2010, the Company received $1,850,000 relating to ARS redeemed at par value, which were classified as short-term investments under level two assets as of July 3, 2010. See Note 3 for discussion of the Company’s ARS. Note 3 – Cash and Cash Equivalents and Investments The Company’s cash equivalents consist primarily of investments in money market funds as follows (in thousands): July 3, 2010 April 3, 2010 Cash $ 7,252 $ 2,812 Cash equivalents: Money market funds 5,665 7,341 Total cash and cash equivalents $ 12,917 $ 10,153 9 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) The Company’s portfolio of short-term and long-term investments is as follows (in thousands): July 3, 2010 Amortized Unrealized Unrealized Carrying Cost Gain Loss Value Short-term investments: Trading securities: $ 7,215 $ - $ - $ 7,215 Available-for-sale securities: Municipalbonds 91,829 - (52 ) 91,777 ARS 1,850 - - 1,850 Total short-term investments $ 100,894 $ - $ (52 ) $ 100,842 Long-term investments: Available-for sale securities $ 49,400 $ - $ (3,229 ) $ 46,171 April 3, 2010 Amortized Unrealized Unrealized Carrying Cost Gain Loss Value Short-term investments: Trading securities: $ 7,470 $ - $ - $ 7,470 Available-for-sale securities: Municipalbonds 69,393 - (3 ) 69,390 Total short-term investments $ 76,863 $ - $ (3 ) $ 76,860 Long-term investments: Available-for sale securities $ 69,200 $ - $ (4,200 ) $ 65,000 The Company’s short-term and long-term investments by contractual maturity are as follows (in thousands): July 3, 2010 April 3, 2010 Short-term investments: Trading securities: Due in one year or less $ 7,215 $ 7,470 Available-for-sale securities: Due in one year or less 91,777 69,390 Due after ten years 1,850 - Total short-term investments $ 100,842 $ 76,860 Long-term investments: Available-for-sale securities at amortized cost: Due after ten years $ 46,171 $ 65,000 Total long-term investments $ 46,171 $ 65,000 10 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) Short-term investments classified as trading securities consisted entirely of investments in mutual funds held by the Company’s Non-Qualified Deferred Compensation Plan (“NQDCP”). Unrealized losses on trading securities were $323,000 for the three months ended July 3, 2010, compared to gains of $455,000 for the same period of the prior fiscal year. The Company’s available-for-sale portfolio as of July 3, 2010 is composed of ARS and short term municipal bonds. These securities are reported at fair value in accordance with the authoritative guidance foraccounting for investments in debt and equity securities. During the three months ended July 3, 2010, the Company disposed of municipal bonds totaling $33,719,000, of which $4,860,000 was sold approximately at par value. The net realized gains from these transactions were not material. The ARS are investments with contractual maturities between 15 and 31years. They are in the form of auction rate bonds whose interest rates had historically been reset every thirty-five days through an auction process. At the end of each reset period, investors could sell or continue to hold the securities at par.
